DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the term “its” lacks antecedent basis in the claim.  
Regarding claim 1, this claim is indefinite because it recites a configuration inconsistent with the specification.  In particular, the claim recites “at least one magnet element that is connected to a right side of said right supporting rod at a zero height” and “at least one magnet element that is connected to a left side of said left supporting rod at a zero height”.  However, in Figs. 3a & 4a of the drawings of the instant application, the magnets (26, 36) are respectively connected to the left (37) & right (27) sides of the left (3) & right (2) supporting rods at a non-zero height.  Clarification is required.  For examination purposes, the examiner is considering the above limitations to mean “at least one magnet element that is connected to a right side of said right supporting rod at a [non-]zero height” and “at least one magnet element that is connected to a left side of said left supporting rod at a [non-]zero height”.  
Claim 2 is indefinite due to dependence upon an indefinite base claim.  
Allowable Subject Matter
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach, in combination, a desktop shield system comprising a panel shield, a left supporting rod having a magnet on its left side, a right supporting rod having a magnet on its right side, and first & second bases each having a protrusion on a first side and a recess on a second side, wherein the left & right supporting rods are respectively connected to the first & second horizontal bases at a specific angle that is less than 90 degrees.  Matus (D613971) does teach a desktop shield system comprising a panel shield and left & right supporting rods are respectively connected to the first & second horizontal bases at a specific angle that is less than 90 degrees; but fails to teach protrusions, recesses, or magnets.  Sheldon (20190313788) teaches magnets (70) on the sides of adjacent components; but fails to teach protrusions and recesses on those sides.   Levy (20090095204) teaches protrusions (671, 699), recesses (673, 675), and magnets (677, 679) on a horizontal member (667); but fails to teach positioning of the magnets on an upright supporting rod.  Hence, even if Levy’s protrusions, recesses, and magnets were combined with Matus’s desktop shield system, the resultant combination would have protrusions, recesses, and magnets on its first & second horizontal bases, and would not have magnets on its left & right supporting rods.  Consequently, such a structure would not read upon the limitations of claim 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637